Case 2:18-cv-12994-KSH-JAD Document 106 Filed 12/29/20 Page 1 of 5 PageID: 1119




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

          Chambers of                                                     Martin Luther King, Jr. Federal Bldg.
    Joseph A. Dickson                                                             & U.S. Courthouse
  United States Magistrate Judge                                                   50 Walnut Street
                                                                             Newark, New Jersey 07102
                                                                                   (973-645-2580)
                                           LETTER ORDER

                                          December 29, 2020

 All counsel of record via ECF

 Re:      Wise v. Hickman, et al.
          Civil Action No.: 18-12994 (KSH) (JAD)

 Counsel:

          This letter order addresses Defendants’ motion seeking this Court’s reconsideration of its

 Order allowing Plaintiff to amend the complaint. (ECF No. 86). This will also address the latest

 ongoing discovery dispute between the parties.

                                         LEGAL STANDARD

          “The purpose of a motion for reconsideration ... is to correct manifest errors of law or fact

 or to present newly discovered evidence.’” Max's Seafood Café v. Quinteros, 176 F.3d 669, 677

 (3d Cir. 1999). A motion for reconsideration is “an extraordinary remedy that is granted ‘very

 sparingly.’” Brackett v. Ashcroft, No. 03-3988 (WJM), 2003 WL 22303078, at *2 (D.N.J. Oct. 7,

 2003) (internal citation omitted). Reconsideration is appropriate only where: (1) there has been an

 intervening change in the controlling law; (2) evidence not previously available has become

 available; or (3) it is necessary to correct a clear error of law or prevent manifest justice. See

 Carmichael v. Everson, No. 03-4787 (DMC), 2004 WL 1587894, at *1 (D.N.J. May 21, 2004).

          The Court will typically grant a motion for reconsideration only if its prior decision

 overlooked a factual or legal issue that may alter the disposition of the application. Church &
Case 2:18-cv-12994-KSH-JAD Document 106 Filed 12/29/20 Page 2 of 5 PageID: 1120




 Dwight Co, Inc. v. Abbott Labs., 545 F. Supp.2d 447, 450 (D.N.J. 2008). The Court ordinarily

 address only those matters of fact or issues of law that were presented to, but were not considered

 by, the Court in rendering its decision. Days Inns Worldwide, Inc. v. Ram Lodging, LLC, No. 09-

 2275 (SDW), 2010 WL 2985641, at *1 (D.N.J. July 19, 2010) (citing SPIRG v. Monsanto Co.,

 727 F. Supp. 876, 878 (D.N.J. 1989), aff'd, 891 F.2d 283 (3d Cir. 1989)). Facts that were known

 at the time of the original application generally may not be introduced for the first time on

 reconsideration. Id. at * 3.

         A motion for reconsideration that merely raises a disagreement with the Court's decision

 should be denied. Id. The reconsideration process “should not provide the parties an opportunity

 for a second bite at the apple.” Tischio v. Bontex, Inc., 16 F. Supp. 2d 511, 532 (D.N.J. 1998). Nor

 should a motion for reconsideration be used to raise new issues with the benefit of “the hindsight

 provided by the court's analysis.” Leja v. Schmidt Mfg., Inc., No. 01-5042 (DRD), 2008 WL

 1995140, at * 3 (D.N.J. May 6, 2008).

                                            ANALYSIS

         The motion for reconsideration, (ECF No. 86), is denied. The defendants’ motion primarily

 rested on an argument that the Court found and relied on facts about Defendants’ alleged dilatory

 discovery productions. As I stated during the Hearing on December 9, 2020, there are really two

 questions: (1) whether the Court relied on an untrue fact; and (2) if yes, whether such reliance

 ultimately made a difference to the final decision. Upon reviewing the record, I find that it was

 inappropriate to conclude that the defendants were dilatory in their document productions. This

 finding, however, does not change the conclusion.

         Defendants’ “good cause” argument primarily rested on Plaintiff’s delay of five days.

 Plaintiff admits to missing the deadline by five days. While it is true that the defendants have not



                                                  2
Case 2:18-cv-12994-KSH-JAD Document 106 Filed 12/29/20 Page 3 of 5 PageID: 1121




 been found dilatory in their discovery obligations, this case has had a drawn-out discovery period

 inclusive of numerous disputes over 18 months. The most recent production occurred after Plaintiff

 filed his motion to amend. I continue to find that, in the context of this case, Plaintiff’s delay was

 de minimus. Thus, any incorrect factual conclusion does not change the outcome of the previous

 decision.

         Another question raised by the motion for reconsideration is whether Defendants suffer

 undue prejudice. There is no argument of lost discovery or lost witnesses as a result of the five

 days delay. I continue to find that there is no undue prejudice to the defendants. Finally, while the

 defendants’ argument that Plaintiff always knew about the new defendants’ participation in his

 arrest, this assertion is offset by Plaintiff’s counsel’s argument that it was only recently that counsel

 knew, through the deposition process, of the degree of involvement of the new defendants—giving

 him the comfort level he needed to move to amend. Accordingly, I continue to find that there was

 no undue delay precluding the amendment of the Complaint.

         Therefore, the Court declines to amend or reverse its prior decision and the motion for

 reconsideration is denied.

         The court now turns to the discovery disputes. Defendants argue that the date for

 completion of discovery is over. Accordingly, they want to file motions for summary judgment.

 I will first address the Roxbury Defendants’ position that discovery has ended, and that the Plaintiff

 should not be permitted to depose defendant Del Guercio. While I cannot close discovery at this

 time, as explained below, I agree that Del Guercio shall not be deposed.

         The record is clear that Plaintiff took no effort to schedule and take Del Guercio’s

 deposition during the time period I allowed. Plaintiff admits that he has yet to determine whether

 he wants Del Guercio’s deposition. This may be so, but the Court set a deadline. Plaintiff accepted



                                                    3
Case 2:18-cv-12994-KSH-JAD Document 106 Filed 12/29/20 Page 4 of 5 PageID: 1122




 and agreed to this deadline without issue. Plaintiff will not now be permitted to unilaterally amend

 the schedule to take this deposition.

        The Stanhope and Hopatcong defendants are positioned differently. They completed their

 document production on November 13, 2020, twelve days prior to the date I set to complete

 depositions. From that document production arose an issue broadly explained as related to

 expunged personnel files. Neither side clearly or usefully explained what these are; to whom do

 they pertain; why they are relevant; or why the defendants cannot supply information to Plaintiff

 so he may attempt to apply to the New Jersey Superior Court for these files. Regardless of the

 outcome of this dispute, the Court will not shut down discovery on this record. This Court is not

 in the habit of shutting down deposition discovery twelve days after one side completes its

 document production. Parties generally, with a nudge here and a nudge there, comply with their

 meet and confer obligations and work with the Court in setting, adjusting, and maintaining a

 workable discovery schedule. That is not happening here.

        Notwithstanding the unfortunate stop and start pattern this litigation has followed due to

 the practices of both sides, this is no way to present this issue to the Court. I cannot decide in a

 vacuum. Plaintiff should have argued why the information is relevant. Defendants should have

 explained why it is not. Merely stating something is or is not relevant is of no consequence. Neither

 party addressed what will happen at the depositions (assuming I allow them) of the defendants

 who are the subject of the expunged records. To send this case to dispositive motion practice on

 this record is to invite further delays and confusion and would most certainly displease the District

 Judge called upon to decide dispositive issues on this record.

        Accordingly, the following schedule will be set: (1) The parties shall simultaneously letter

 brief the issue of the expunged records—there shall be no replies or responses; (2) The letters



                                                  4
Case 2:18-cv-12994-KSH-JAD Document 106 Filed 12/29/20 Page 5 of 5 PageID: 1123




 shall be filed on January 8, 2021; (3) The discovery end date is extended to February 15, 2021 to

 finish any depositions, excluding Del Guercio—the deposition of whom is precluded; (4) there

 shall be no more written discovery except for anything necessary regarding the expunged records;

 and (5) the Parties shall submit joint status report on February 10, 2021.

        To summarize: (1) the motion for reconsideration, (ECF No. 86), is DENIED; and (2) the

 parties will adhere to the schedule outlined above.

                                                       SO ORDERED.


                                                       /s/ Joseph A. Dickson
                                                       Hon. Joseph A Dickson, U.S.M.J.


 Dated: December 29, 2020
 cc:    Hon. Katharine S. Hayden, U.S.D.J.




                                                  5
